United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-31017
                         Summary Calendar


                      JEFFREY NEAL MCKNIGHT,

                       Plaintiff-Appellant,

                              versus

 STATE OF LOUISIANA BESE BOARD, STATE OF LOUISIANA DEPARTMENT OF
     EDUCATION, CECIL PICARD, Superintendent, THE LOUISIANA
                           LEGISLATURE

                       Defendants-Appellees.

                        --------------------
                  Appeal from the District Court
               for the Middle District Of Louisiana
                           No. 06-320-C-M2
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Jeffrey Neal McKnight is appealing a dismissal

under FED. R. CIV. P. 12(b)(6) for failure to state a cognizable

claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq.. We review dismissal under FED. R. CIV. P.

12(b)(6) de novo. Martin K. Eby Constr. Co. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004) (citation omitted). We

agree with the district court that the complainant fails to state



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a claim under Title VII, since a student is not considered an

employee of a school. See O’Connor v. Davis, 126 F.3d 112, 116

(2nd Cir. 1997). See also McGuinness v. Univ. of New Mexico Sch.

of Med., 170 F.3d 974, 979 (10th Cir. 1998). The complaint is

vague as to how his claims amount to constitutional violations or

violations of other federal laws warranting relief.



The judgment of the district court is AFFIRMED.